Citation Nr: 1527884	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability, to include ischemic heart disease (ISCHD) and arteriosclerotic hypertensive coronary artery disease, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease and arteriosclerotic hypertensive coronary artery disease, to include as due to Agent Orange.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), to include as secondary to prostate cancer and ISCHD. 
6.  Entitlement to a waiver of overpayment of pension benefits in the amount of $36,886. 00.

7.  Entitlement to an initial compensable rating for a chin scar. 

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for chipped teeth. 

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1968 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2012 rating actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By these rating actions, the RO denied the Veteran's claims for service connection for prostate cancer and diabetes mellitus (June 2009), and ischemic heart disease (January 2012), each to include as due to exposure to Agent Orange.  In the January 2012 rating action, the RO reopened a previously denied claims for service connection for PTSD and denied the de novo claim on its merits.  The Veteran appealed these rating actions to the Board.

This appeal also stems from a decision of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in Philadelphia, Pennsylvania.  By that decision, the PMC determined that a debt had been created due to the combined overpayment of nonservice-connected pension benefits in the amount of $$36,886.00.  The Veteran has properly appealed the validity of the total overpayment to the Board.

Regarding the Veteran's claim for an acquired psychiatric disability, to include PTSD and MDD, by a November 2007 rating action, the RO declined to reopen a previously denied claim for PTSD.   A review of the record shows that the November 2007 rating decisions as to this matter did not become final due to the receipt of VA treatment records reflecting that the Veteran had been diagnosed with PTSD, a finding that was the reason for the RO's previous denial, within one year of the November 2007 rating action.  See 38 C.F.R. § 3.156(b) (2014).  Thus, new and material evidenced is not required, and the Board will address the claim on its merits. 

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case. 

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the above RO.  A copy of the transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).

The Board notes that by a final and unappealed March 2007 rating action, the RO denied service connection for arteriosclerotic hypertensive coronary artery disease.  The current claim for ischemic heart disease has overlapping symptomatology and stems from the same factual and causal basis.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Therefore, the Board finds that new and material evidence is required to reopen the previously denied claim for service connection for a cardiovascular disability, to include ISCHD and arteriosclerotic hypertensive coronary artery disease, as framed on the title page. 

With respect to issues 7-9 listed on the title page, by a July 2014 rating action, the RO granted service connection for a chin scar; and assigned an initial Non compensable disability rating.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for chipped teeth and a low back disability.  (See July 2014 rating action).  The Veteran, submitted a notice of disagreement (NOD) in August 2014, contesting that decision. (See Veteran's VA Form 21-4138, Statement in Support of Claim, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on August 25, 2008)).  The RO has not issued a statement of the case (SOC) that addresses these matters.  Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of an SOC, along with information about the process for perfecting an appeal, if the Veteran so desires.

The issues of entitlement to an initial compensable rating for a chin scar; and, whether new and material evidence has been received to reopen previously denied claims for service connection for chipped teeth and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed March 2007 rating decision, the RO declined to reopen previously denied claim for service connection for arteriosclerotic hypertensive coronary artery disease; the Veteran did not file a timely notice of disagreement regarding this decision, and no new and material evidence was submitted to VA within the applicable appeal period. 

2.  Evidence received since the final March 2007 rating action relates to an unestablished fact necessary to substantiate the claim for service connection for a cardiovascular disorder, to include ischemic heart disease and arteriosclerotic hypertensive coronary artery disease and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether the Veteran had active military service on the landmass of the Republic of Vietnam (RVN); thus, his exposure to Agent Orange is presumed. 
 
4.  Ischemic heart disease, diabetes mellitus and prostate cancer were incurred during the Veteran's active military service. 

5.  The objective medical evidence is in equipoise as to whether his current acquired psychiatric disorder, major depressive disorder, has been caused by his prostate cancer and ISCHD. 

6. The overpayment was created because the Veteran did not report the existence or amount of his SSA benefits, despite being informed that he was required to report any change in income, and that an overpayment would likely result from failure to do so. 
7.  While the overpayment resulted in unjust enrichment of the Veteran, denying his request for a waiver would result in both undue hardship, and defeat the purpose of the benefit.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, wherein the RO declined to reopen a previously  denied claim for service connection for a cardiovascular disorder, namely arteriosclerotic hypertensive coronary artery disease, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20. 1103 (2014). 

2.  New and material evidence has been received since the March 2007 rating action, wherein the RO declined to reopen a previously denied claim for service connection for a cardiovascular disorder, namely arteriosclerotic hypertensive coronary artery disease.   38 U.S.C.A. §§ 5108, 7105 (West 2014), 38 C.F.R. § 3.156 (2014).

3.  By extending the benefit-of-the-doubt to the Veteran, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2014).

4.  By extending the benefit-of-the-doubt to the Veteran, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2014).

5.  By extending the benefit-of-the-doubt to the Veteran, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2014).

6.  The criteria for service connection for an acquired psychiatric disorder, major depressive disorder, as secondary to the service-connected prostate cancer and ISCHD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).

7.  The criteria for waiver of recovery of the overpayment of VA nonservice-connected disability pension benefits, in the calculated amount of $ 36, 866.00 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's application to reopen his previously denied claim for service connection for a cardiovascular disability, to include ISCHD and arteriosclerotic hypertensive coronary artery disease and the reopened claim for service connection for ISCHD is being granted, as well as the claims for service connection for prostate cancer, diabetes mellitus and an acquired psychiatric disorder, to include major depressive disorder, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim of entitlement to a waiver of overpayment of pension benefits in the amount of $36,886. 00, the Court has held that those provisions pertaining to VA's duties to notify and to assist do not apply to Chapter 53 of Title 38 of the United States Code, and questions pertaining to the waiver of recovery of an indebtedness due VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). Therefore, the Board will not address whether VA's duties to notify and to assist have been satisfied with respect to this claim. 

New and Material Claim-Cardiovascular Disability

The Veteran seeks to reopen a previously denied claims for service connection for a cardiovascular disorder, to include ISCHD and arteriosclerotic hypertensive coronary artery disease. 

By a March 2007 rating action, the RO declined to reopen a previously denied claim for service connection for a cardiovascular disorder, namely arteriosclerotic hypertensive coronary artery disease.  The RO determined that there was no evidence of any in-service treatment for a cardiovascular disability or post-service evidence relating this disability to his period of military service.  The Veteran did not appeal the March 2007 rating action, nor did he submit any new and material evidence within one year following this decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the March 2007 rating decision became final one year later (March 2008).

The Board finds that new and material evidence has been received and the claim for service connection for a cardiovascular disorder, to include ISCHD and arteriosclerotic hypertensive coronary artery disease is reopened.

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence submitted since the final March 2007 rating decision includes lay statements and testimony before the undersigned.  This evidence is new as it was not of record at the time of the final March 2007 rating action.  It is also material because it relates to an unestablished fact necessary to substantiae the underlying claim for service connection for a cardiovascular disorder, to include ISCHD and arteriosclerotic hypertensive coronary artery disease, namely evidence relating to the onset of this disorder, to include his exposure to Agent Orange in the RVN.  On review, the Board finds this evidence to be new and material.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim for service connection for a cardiovascular disability, to include ISCHD and arteriosclerotic hypertensive coronary artery disease, to include as due to exposure to Agent Orange is reopened. 

Service Connection Claims

Cardiovascular Disability, Prostate Cancer and Diabetes Mellitus

The Veteran seeks service connection for ischemic heart disease, diabetes mellitus and prostate cancer, to include as due to Agent Orange exposure.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Finally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ISCHD, prostate cancer and diabetes mellitus, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2014).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

The Veteran seeks service connection for ischemic heart disease, diabetes mellitus and prostate cancer.   He testified that the above-cited disabilities were the result of exposure to Agent Orange while serving as a communication center specialist with top secret security clearance with the 5th and 379th signal company at Camp Vayama, Thailand and Camp Samae San, Thailand, and at Fort Detrick, Maryland in 1968-1969.  (Transcript (T.) at page (pg.) 4) and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2006)).  He has maintained that while stationed in Thailand, he spent two weeks at his signal headquarters in Long Binh, Vietnam.  He has averred that he was assigned to the 379th Signal Battalion in Vietnam/ Thailand and that he was not issued any hazardous pay or other documentation because his job involved top secret clearance.  He contends that after his two-week stint in Vietnam, he flew to Camp Vayama, Thailand.  (T. at pages (pgs.) 10-16 and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2009)).

The Board will resolve reasonable doubt in favor of the Veteran and find that he served in the RVN.  Thus, he is presumed to have been exposed during his period of service to a herbicide agent.  In reaching this determination, the Board observes that evidence against the claim includes the National Personnel Records Center (NPRC) finding that they could not confirm the Veteran's service in the RVN.  The NPRC noted that the Veteran's receipt of the Vietnam Service Medal may have been the result of his confirmed service in Thailand.  Overall, the NPRC, as well as VA, concluded that the Veteran's service record showed no conclusive proof that he was in-country in the RVN. (See NPRC's April 2007 response to the RO's request for information and April 2011 VA memorandum).  The Joint Service Records Research Center stated that the Veteran's official military personnel file might contain temporary duty orders to the RVN.  (See JSRRC's October 2010 response to the RO's request for Agent Orange exposure in the RVN, labeled as "DPRIS Response and received to the Veteran's VBMS file on November 22, 2010).  The Board notes that neither the NPRC nor VA expressly ruled out the Veteran's two-week stint at his unit's command headquarters  in Long Binh, RVN.  

Evidence in favor of the Veteran's claim includes service personnel records confirming that his military occupational specialty was a Communication Central Specialist, that he had served in Thailand, to include Camp Samae San, Thailand from October 1, 1968 to September 30, 1969 and, during that time, was assigned to the 55th Signal Company (Spt), 207th Signal Company and Augmentation B, 379th Signal Battalion.  These records also show that he was awarded, in part, the Vietnam Service Medal.  More importantly, an August 8, 1969, service personnel record discloses that the Veteran's major command headquarters (HQ 1st Signal Brigade) was stationed in Long Binh, RVN.  The Veteran has provided written statements and testimony before the undersigned  surrounding his two week assignment at his unit's headquarters in Long Binh, RVN.  A September 2013 VA neuropsychologist indicated that she had found the Veteran to be a credible historian with respect to his recent and past personal history.  (See September 2013 VA PTSD examination report, labeled as "CAPRI," received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) on July 5, 2014.  Thus, based on the above determinations, the Board finds that the evidence of record while not confirming the Veteran's two-week assignment at Long Binh, Vietnam, also does not expressly rule it out.  Thus, given his confirmed service in Thailand, the award of the VSM, locations of his command headquarters in Long Binh, RVN, and his credible testimony, as well as a finding by a VA clinician that he was a credible history, the Board shall resolve all reasonable doubt in favor of the Veteran and find that he served in the RVN.  Thus, he presumed to have been exposed during his period of service to a herbicide agent.  38 U.S.C.A. § 1116 (West 2014). 

Post-service, he has been diagnosed with ISCHD, diabetes mellitus and prostate cancer.  (See VA Form 21-0960A-1, Ischemic Heart Disease Disability Benefits Questionnaire, received and uploaded to the Veteran's VBMS electronic record on August 25, 2011; VA Form 21-0969A-1, Prostate Cancer Disability Benefits Questionnaire, dated in September 2014, and VA treatment reports, dated from August 2003 to May 2014, reflecting diagnoses of prostate cancer and diabetes mellitus in April 2013, labeled as "CAPRI," received and uploaded to the Veteran's VBMS electronic record on July 5, 2014).  These disabilities are presumed to be due to Agent Orange exposure that was incurred in service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Acquired Psychiatric Disorder, to include PTSD and MDD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and MDD.  

The Board will resolve reasonable doubt in the Veteran's favor and award service connection for an acquired psychiatric disorder, MDD, as secondary to the service-connected prostate cancer and ISCHD.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

There is only one opinion that addresses the secondary service connection component of the Veteran's claim and it is supportive thereof. 

At the close of a September 2013 VA PTSD examination, the examining neuropsychologist opined, after a review of the Veteran's extensive service and post-service treatment records and mental status examination, that the primary issues contributing to his depressive symptoms have included, in part, health-related stressors (e.g., heart attack; prostate cancer).  This opinion is supportive of the Veteran's claim for an acquired psychiatric disorder, namely his diagnosed MDD, disability as secondary to the service-connected prostate cancer and ISCHD. Recognition is given to the fact that the VA neuropsychologist did not provide any rationale for her opinion.  However, her medical expert training in neurological and psychiatric disorder gave her intimate knowledge of the Veteran's psychiatric status and by that basis alone her opinion is found to be probative.  There is also no other evidence in the record that weighs against the September 2013 VA neuropsychologist's findings and conclusion.  (See September 2013 VA PTSD examination report, labeled as CAPRI," received and uploaded to the Veteran's VBMS electronic record on July 5, 2014, and July 2010 VA treatment report).  

Thus, although this opinion is of diminished value, given its lack of rationale, it nevertheless places the weight of the evidence in the Veteran's favor.  Service connection for an acquired psychiatric disorder, MDD, as secondary to the service-connected prostate cancer and ISCHD is granted.  Further, as the claim for an acquired psychiatric disorder, MDD, is being granted, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection.

Waiver of Overpayment

The Veteran seeks a waiver of overpayment of pension benefits in the amount of $36,886. 00.

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience. 38 U.S.C.A. § 5302(b).  In essence, equity and good conscience means fairness to both the veteran and to the government. 38 C.F.R. § 1.965(a) (2014).  Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment. 38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c). 

The Board finds that the evidence supports a waiver of the validly created overpayment in the amount of $ 36, 886.00 for reasons that are outlined below. 

The Veteran's December 2007 request for a waiver of his overpayment was denied in March 2008.  (See VA Form 4-1837, Decision of Waiver of Indebtedness, received and uploaded to the Veteran's Virtual VA electronic claims file on March 7, 2008).. In a November 2008 statement of the case, the Committee on Waivers and Compromises concluded that the Veteran's failure to notify VA of his receipt of disability benefits from the Social Security Administration (SSA) while simultaneously receiving VA benefits constituted unjust enrichment and that a waiver could not be granted.  The Veteran testified that he had notified SSA that he was in receipt of VA pension benefits and that he thought that, being a government agency, it would have informed VA of this fact. (Transcript (T.) at pages (pgs.) 4, 38))  He maintained that since he was in receipt of a VA pension, he thought that he would have received less money from SSA. He testified that he did not knowingly defraud VA.  (T. at pages (pgs.) 38-39)).  He further testified that it would, in essence, cause undue hardship for him to repay the overpayment because his only source of monthly income was his SSA benefits.  He averred that he paid his living expenses from a home equity loan, and that he had monthly car and credit card bills.  (T. at pgs. 45-46).  In support of his claim, and pursuant to the undersigned's request during the hearing, the Veteran submitted an updated financial status report.  The Veteran reported that his only monthly income was his SSA benefits totaling $1, 566.55.  He reported that his total assets were $71,000:  2008 motor vehicle ($6,000) and home ($65,000).  He indicated that his monthly expenses were $1619. 53 ($200.00 (mortgage); food ($240.00); utilities and heat ($260.00); car/home insurance ($45.00); real estate tax ($40.00); car tax and title ($8.00); gas ($80.00); and, other monthly payment on installment contracts and other debts ($698/53 (car loan ($318.53)); two credit cards ($185/$195); and Frye Medical Center ($950.00)).  (See VA Form 5655, Financial Status Report, dated in March 2014, received and uploaded to the Veteran's VBMS electronic record on March 25, 2003).  The record indicates that collection of the debt would cause undue financial hardship to the Veteran.

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  The Board agrees with the Committee on Waivers and Compromises that the Veteran's failure to notify VA of his receipt of SSA benefits while simultaneously receiving VA benefits constituted unjust enrichment.  This is especially the case considering the above discussion as to the notice the Veteran received as to his duty to report a change in income to VA, as well as the total amount of the overpayment: $36, 886. 00.  However, it would be against equity and good conscience to require this particular Veteran to repay the amount of the overpayment.   The record indicates that collection of the debt would cause undue financial hardship to the Veteran.

Similarly, the SSA also found the Veteran's degree of employability to warrant disability benefits also speaks to what would likely be an inability for the Veteran to provide for himself during the period in which his VA benefits would be recouped due to the overpayment.

Ultimately, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying his request for a waiver would result in both undue hardship, and defeat the purpose of the benefit, which in this case is to provide a certain level of financial support to a veteran whose disabilities preclude him from being able to remain financially self-sufficient.  Accordingly, waiver of the validly created overpayment in the amount of $ 36, 886.00 is warranted.
ORDER

Service connection for ISCHD as due to exposure to herbicides is granted. 

Service connection for diabetes mellitus as due to exposure to herbicides is granted. 

Service connection for prostate cancer as due to exposure to herbicides is granted. 

Service connection for an acquired psychiatric disorder, major depressive disorder, as secondary to the service-connected prostate cancer and ISCHD, is granted. 

Waiver of recovery of overpayment of nonservice-connected pension, in the amount of $36, 866.00 is granted.


REMAND

With respect to issues 7-9 listed on the title page, by a July 2014 rating action, the RO granted service connection for a chin scar; an initial noncompensable disability rating was assigned.  The RO also determined that new and material evidence had not been received to reopen a previously denied claims for service connection for chipped teeth and a low back disability.  (See July 2014 rating action).  The Veteran, submitted a NOD in August 2014, contesting that decision.  (See Veteran's VA Form 21-4138, Statement in Support of Claim, received and uploaded to the Veteran's VBMS electronic claims file on August 25, 2008)).  The RO has not issued an SOC that addresses these matters.  Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the Veteran so desires. 


Furnish the Veteran with an SOC pertaining to the issues of entitlement to an initial compensable disability rating for a chin scar and whether new and material evidence has been received to reopen previously denied claims for service connection for chipped teeth and degenerative joint disease of the low back
These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


